DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status
This Office action is in response to Applicant’s Amendment filed on 12/16/2021. Claims 1, 10 are amended. Claims 1-13 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the abstract and objection to claim 10.
Allowable Subject Matter
As of claim 1, the closest prior art Robbins et al. (US 20150125109 A1) teaches a waveguide near-eye display (NED) system 14 including a waveguide 123 and an image generation unit 120 optically coupled to the waveguide in a NED device 2. The near-eye display device 2 is in an eyeglasses form factor. Just a right side display system 14 and support components like housing 130, temple 102 and camera 113 are shown, but corresponding components may also be implemented for a left side display system. In order to show the components of the waveguide display system 14, a portion of a top frame section covering the components of the waveguide display system 14 is not depicted. Arrow 142 represents an optical axis of the waveguide display system 14. Eye space 140 approximates a location of a user's eye when the device 2 is worn. Robbins does not anticipate or render obvious, alone or in combination, a wave-plate formed in an xy-plane in a three-dimensional space x, y, z, the wave-plate having a 
Claims 1, 3, 5-13 are rejected as being dependent on claim 1.
As of claim 2, the closest prior art Robbins et al. (US 20150125109 A1) teaches a waveguide near-eye display (NED) system 14 including a waveguide 123 and an image generation unit 120 optically coupled to the waveguide in a NED device 2. The near-eye display device 2 is in an eyeglasses form factor. Just a right side display system 14 and support components like housing 130, temple 102 and camera 113 are shown, but corresponding components may also be implemented for a left side display 
Claim 4 is rejected as being dependent on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art CAMRAS et al. (US 20200207261 A1) teaches systems, devices, and methods where one or more light sources, a detector, a processor and a controller are 
- Prior Art YAMAMOTO (US 20200132275 A1) teaches a lighting apparatus which includes a light source generating a first color component light; a separation element partially transmitting the first color component light, partially reflecting the first color component light, and transmitting a second color component light different from the first color component light at a certain moment; an illuminant excited by the first color component light transmitted through the separation element to generate the second color component light; and an optical system combining the first color component light made incident on the separation element from the light source and reflected by the separation element with the second color component light made incident on the separation element from the illuminant and transmitted through the separation element. The separation element is configured to have variable transmittance and reflectance with respect to the first color component light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882